Citation Nr: 0720286	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-09 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected psychiatric disability, denominated as 
anxiety disorder, post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for service-connected 
migraine headaches, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for service-connected 
gastroesophageal reflux disease (GERD), currently evaluated 
as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1989 to February 2000.  Service in Southwest 
Asia during the Persian Gulf War is indicated by the record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Procedural history

In an August 2000 rating decision the RO granted service 
connection for migraine headaches.  A 10 percent disability 
rating was assigned. In June 2001, the RO granted service 
connection for acid reflux disease and anxiety disorder, each 
rated as 10 percent disabling.  The disability rating 
assigned for the service-connected migraine headaches was 
increased to 30 percent in the same decision.

In April 2003, the veteran filed a claim seeking increased 
ratings for his service-connected migraine headaches, anxiety 
disorder and acid reflux disease.  The RO increased the 
veteran's anxiety disorder disability rating from 10 percent 
to 
30 percent in an October 2003 rating decision.  The veteran's 
acid reflux disease (now classified as GERD) and migraine 
headache disability ratings were continued in a December 2003 
rating decision.  The veteran did not appeal. 

The veteran again sought increased ratings for his service-
connected disabilities in April 2004.  In the July 2004 
rating decision, the RO continued the previously assigned 30 
percent disability ratings for migraine headaches and anxiety 
disorder/PTSD and the 10 percent rating for GERD.  The 
veteran perfected an appeal as to all three issues.  

The veteran testified at a personal hearing held by means of 
teleconferencing equipment which was chaired by the 
undersigned Veterans Law Judge in January 2007.  A transcript 
of the hearing has been associated with the veteran's VA 
claims folder.


FINDINGS OF FACT

1.  The veteran's service-connected anxiety disorder/PTSD is 
manifested by chronic sleep impairment, anxiety, depressed 
mood, social isolation, flattened affect, and difficulty 
establishing effective work and social relationships. 

2.  The veteran's service-connected migraine headaches are 
accompanied by nausea, blurred vision, occasional vomiting 
and produce severe and prolonged prostrating attacks 
resulting in severe economic inadaptability. 

3.  The veteran's service-connected GERD is manifested by 
persistently recurrent epigastric distress with frequent 
dysphagia, frequent pyrosis and substernal arm or shoulder 
pain.  The service-connected GERD is not accompanied by 
regurgitation and is not productive of considerable 
impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, 50 
percent, for the veteran's PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

2.  The schedular criteria for a 50 percent rating for 
migraine headaches have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006). 

3.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 10 percent disability rating 
for GERD have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7346 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected anxiety disorder/PTSD, migraine headaches 
and GERD.  In the interest of clarity, the Board will first 
discuss certain preliminary matters.  The Board will then 
render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements pertaining to increased rating claims in a 
letter from the RO dated June 14, 2004, specifically stating:  
"the evidence must show that your service-connected 
condition has gotten worse." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
June 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would obtain relevant Federal government 
records, including medical records from the military, from VA 
hospitals (including private facilities were VA authorized 
treatment) and records from other federal agencies such as 
the Social Security Administration.  With respect to private 
treatment records, the letter informed the veteran that VA 
would make reasonable efforts to obtain relevant records not 
held by a Federal Agency, to include "records from State or 
local governments, private doctors and hospitals, or current 
or former employers."  Furthermore, the VA included copies 
of VA Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  

The June 2004 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original]

Finally, the Board notes that the VCAA letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in an August 17, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the August 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

As is described below, the Board is granting increased 
ratings as to two of the claims on appeal.  To the extent 
that any additional notice as to the effective dates need be 
furnished, the Board is confident that such will be provided 
by the agency of original jurisdiction.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's VA 
outpatient medical records from facilities in Charleston, 
South Carolina and Indianapolis, Indiana; private medical 
records from the MUSC Institute of Psychiatry, Community 
Hospitals Indianapolis and Lawrence Family Care.  
Additionally, VA has provided the veteran with examinations 
in October 2006, May 2005, June 2004, June 2003 and April 
2000. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
exercised the option of a personal hearing and was afforded 
one on January 30, 2007 as detailed in the Introduction.

Accordingly, the Board will proceed to a decision.  




1.  Entitlement to an increased disability rating for a 
service-connected psychiatric disability, denominated as 
anxiety disorder/ PTSD, currently evaluated as 30 percent 
disabling.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

As was noted in the Introduction, the veteran's service-
connected psychiatric disability encompasses anxiety disorder 
and PTSD.  Anxiety disorder and PTSD are both rated under the 
general rating formula for mental disorders under 38 C.F.R. 
§ 4.130.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Codes 9400, 9411 (2006).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9400 [Generalized Anxiety 
Disorder] (2006).  With the exception of eating disorders, 
all mental disorders are rated under the same criteria in the 
rating schedule.

The medical evidence indicates that the veteran's psychiatric 
disability has been alternately diagnosed as anxiety disorder 
and PTSD  There thus appears to be some question as to which 
is the actual diagnosis, but this is of little importance 
with respect to the Board's deliberations, since PTSD is in 
fact an anxiety disorder and since both have been service 
connected in a combined entity and are rayed under the same 
criteria.  The Board will view all of the veteran's 
psychiatric pathology as a single entity for rating purposes.

Schedular rating

The veteran's service-connected anxiety disorder/PTSD is 
currently rated 
30 percent disabling.  

With respect to the criteria for the 50 percent level, 
described above, the evidence of record shows that the 
veteran suffers from panic attacks occurring more than once a 
week.  See VA outpatient treatment records dated April 2006.  
His affect appears flattened at times and has been described 
as blunted in June 2005, restricted in August 2004 and 
dysphoric in March 2006 and December 2005, but appropriate 
and congruent in November and May 2005 respectively.  A VA 
examination conducted in June 2003 stated that the veteran's 
affect is mildly restricted.

A May 16, 2005 VA examination indicated that the veteran's 
speech was somewhat subdued, careful, with normal rate and 
prosody, with however some monotone.  Outpatient treatment 
records dated May 2005 described the veteran's speech as 
mildly slowed and soft-spoken.  The veteran's speech was also 
described as "slow and soft" in outpatient treatment 
records from April 2006."
 
The evidence of record indicates that the veteran experiences 
disturbances in mood and motivation.  For example, outpatient 
treatment records from April 2006 state: the veteran 
"continues to have alterations in his mood."  In the 
January 2007 hearing the veteran testified that he no longer 
engages in activities he once enjoyed, such as exercising or 
attending social events.  The veteran has also stated that he 
will not leave his home unless necessary, demonstrating a 
alteration in his motivation.   

With respect to difficulty establishing effective work and 
social relationships, the veteran has testified that that his 
PTSD symptoms are interfering with work and preventing him 
from establishing an effective relationship with his 
supervisors.   See January 2007 hearing transcript, page 15. 

The medical evidence does not indicate any impairment with 
the veteran's judgment, abstract thinking or difficulty 
understanding complex commands.  His memory has been 
described as "intact."  See May 2005 VA examination. 
The May 2005 VA examiner reported a GAF score of 56 and 
stated that the veteran suffered from "moderately severe to 
severe" PTSD.  This is congruent with the veteran's medical 
record which rate his GAF score from a 54 in a June 2004 VA 
examination to 65 in a March 2006 outpatient treatment 
record.  

In short, the veteran does not have all of the symptomatology 
consistent with the assignment of a 50 percent rating, for 
example impaired abstract thinking or judgment, short and 
long term memory loss and difficulty understanding complex 
commands.  However, having all of the symptoms found in the 
schedular criteria is not required for a 50 percent rating to 
be assigned.  After a review of the record in its entirety, 
the Board finds that the impact of the veteran's PTSD on his 
social and industrial functioning is sufficient to 
approximate the degree of impairment contemplated by a 50 
percent rating.  See 38 C.F.R. § 4.7 (2006).  Criteria for 
the assignment of a 50 percent rating which have arguably met 
or approximated include panic attacks more than once a week; 
disturbances of motivation and mood; and difficulty in 
establishing effective work and social relationships, 
flattened affect and circumstantial circumlocutory or 
stereotyped speech.

Based on a review of all of the evidence, the Board concludes 
that an increased rating to 50 percent is warranted, because 
the veteran displays most of the symptoms mentioned in the 
schedular criteria.  See 38 C.F.R. § 4.7 (2006).

The Board has also considered the veteran's entitlement to 70 
and 100 percent disability ratings.  

With respect to a 70 percent disability rating, the veteran 
has testified in January 2007 that he has difficulty adapting 
to stressful circumstances such as adapting to deadlines at 
work.  However, this is covered by the criteria for a 50 
percent rating.  There is no evidence of record establishing 
suicidal ideation, obsessional rituals which interfere with 
routine activities, illogical speech or near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively.  Nor is there 
evidence of impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene or inability to 
establish and maintain effective relationships.  

Additionally, there is no indication of total occupational 
and social impairment as would be required for the 100 
percent disability rating.  There is no evidence of gross 
impairment in thought processes and communication, persistent 
delusions or hallucinations or grossly inappropriate 
behavior.  Nor is there a persistent danger of the veteran 
hurting himself or others, disorientation to time or place, 
memory loss for names of close relatives, own occupation or 
own name, or inability to perform activities of daily living.  
The veteran himself does not appear to endorse any such 
extreme pathology.

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's anxiety disorder 
PTSD most closely approximates that associated with the 
currently assigned 50 percent evaluation. 

Esteban considerations

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately. See 38 C.F.R. § 4.25 (2006); see 
also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, 
the anti-pyramiding provision, 38 C.F.R. § 4.14 (2006), 
states that evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.
evaluation of the same disability under various diagnoses is 
to be avoided.  See Fanning v. Brown, 4 Vet. App. 225 (1993).

As has been alluded to above, although some health care 
providers have diagnosed anxiety disorder and some have 
diagnosed PTSD, there is no suggestion in the record that two 
separate psychiatric disabilities exist.  Rather, the record 
appears to indicate that the veteran's psychiatric symptoms 
could reasonably be diagnosed as either anxiety disorder or 
PTSD.  [See the comments of the June 2004 VA mental disorders 
examiner as to his belief that the veteran had PTSD and that 
anxiety disorder was a misdiagnosis.]  Since as discussed 
above the disability is rated under the same rating criteria, 
the precise diagnosis is of no consequence to the Board's 
deliberations.  

In any event, since the medical evidence indicates that only 
one psychiatric disability exists, the Board finds that 
separately rating anxiety disorder and PTSD would violate the 
antipyramiding regulation, 38 C.F.R. § 4.14.
 
Extraschedular evaluation

In the interest of economy, the Board will address the matter 
of referral of the three service-connected disabilities for 
consideration an extraschedular rating in a common discussion 
below.

Conclusion

In sum, for the reasons and bases expressed above, it is the 
Board's decision that an increased disability rating of 50 
percent is warranted.  The appeal is allowed to that extent.

2.  Entitlement to an increased rating for service-connected 
migraine headaches, currently evaluated as 30 percent 
disabling.

Pertinent law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set for above and will not be 
repeated.

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  Migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation. A 
10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2006). 

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 
12 Vet. App. 119 (1999), in which the Court quoted Diagnostic 
Code 8100 verbatim but did not specifically address the 
matter of what is a prostrating attack. According to 
Webster's New World Dictionary of American English, Third 
College Edition (1986), p. 1080, "prostration" is defined 
as "utter physical exhaustion or helplessness."

Analysis

Assignment of diagnostic code

As noted above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts, supra.  In this case, Diagnostic Code 
8100 [migraines] is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
the diagnosed disability in the veteran's case (migraines).  
The veteran has not argued that the currently assigned 
diagnostic code is inappropriate.  Accordingly, the veteran's 
disability will continue to be rated under Diagnostic Code 
8100.   

Schedular rating 

The veteran is seeking entitlement to an increased rating for 
his service-connected migraine headaches, currently evaluated 
as 30 percent disabling.  As was stated in the law and 
regulations section above, in order to meet the criteria for 
the next higher 50 percent disability rating there must be 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 

In connection with an October 2006 VA examination, the 
veteran complained of daily headaches, with four migraines 
occurring a week lasting anywhere from one hour to most of 
the day.  Symptoms included sharp bilateral pain, nausea, 
blurred vision and occasional vomiting.  The veteran has 
described phonophobia and photophobia.  In his assessment, 
the VA examiner stated that the veteran's "headaches are 
disabling" and "when he gets them he has to lay down and 
cannot perform activities."  

At the time of the October 2006 examination the veteran 
stated he had missed five days of work during the previous 
six weeks due to intense migraine headaches.  In a May 2005 
VA examination the veteran stated that he will miss one day a 
week, approximately 48 days a year, due to his service-
connected migraine headache pain.  

The veteran testified in January 2007 that if a migraine 
develops while he is at work he will be forced to leave in 
order to recover. 

Based on the forgoing, the Board finds that the veteran's 
migraine headaches are "very frequently completely 
prostrating and prolonged" since they occur 4 times a week 
with symptoms including nausea, blurred vision and occasional 
vomiting resulting in the veteran's inability to remain at 
work because he has to lay down to seek relief; and since 
they can last anywhere from one hour to most of the day.  The 
Board further finds that the veteran's migraine headaches are 
also "productive of severe economic inadaptability" based 
and the amount of time the veteran has been absent from work 
due to his migraine headaches, 48 days annually.  Cf. Pierce 
v. Principi, 18 Vet. App. 440 (2004).

Therefore, the veteran has met the criteria for a 50 percent 
disability rating.  The benefit sought on appeal is 
accordingly granted.

3.  Entitlement to an increased rating for service-connected 
GERD, currently evaluated as 10 percent disabling.

Pertinent law and regulations

The veteran's gastrointestinal disability, diagnosed as GERD, 
is currently rated as 10 percent disabling by analogy to 38 
C.F.R. § 4.114, Diagnostic Code 7346 (2006) [hiatal hernia].  
See 38 C.F.R. § 4.20 (2006) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.]

The veteran has not suggested a more appropriate diagnostic 
code, and upon a review of the evidence and rating schedule, 
the Board can identify no more appropriate code.

Under Diagnostic Code 7346, the following levels of 
disability are included.

60% Symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health;

30% Persistently recurrent epigastric distress, with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health;

10% With two or more of the symptoms for the 30 percent 
evaluation, of less severity.

38 C.F.R. § 4.114, Diagnostic Code 7346 (2005).

Analysis

As has been discussed above, in order for a 30 percent 
disability rating to be awarded under Diagnostic Code 7346, 
the evidence must show persistently recurrent epigastric 
distress, with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  All of these criteria 
must be met (with the exception that either substernal or arm 
or shoulder pain must be present).  See Melson v. Derwinski, 
1 Vet. App. 334 (1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met].  Compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].  

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, 
finds that the veteran's overall level of symptomatology is 
not consistent with that enumerated for a 30 percent or 
higher rating.  

The medical evidence of record indicates that the veteran 
does have two or more of the symptoms of the 30 percent 
level, i.e., persistently recurrent epigastric distress with 
occasional dysphagia, frequent pyrosis, and substernal arm or 
shoulder pain. As stated in the law and regulations section 
above, these alone are sufficient to warrant the 10 percent 
evaluation which is currently assigned.  

Specifically with respect to the criteria required for a 30 
percent rating, the veteran has denied experiencing 
regurgitation, and there is no suggestion in the medical 
records that such is a problem.  Moreover, the evidence does 
not show a considerable impairment of health as required by 
Diagnostic Code 7346.
In particular, the report of the recent VA examination in 
October 2006 does not contain any suggestion that the 
veteran's health is considerably impaired due to the service-
connected GERD, as well as the previous examination in May 
2005, which noted only daily reflux and abdominal discomfort.  
As alluded to above, the veteran has other significant 
medical problems, including the migraine headaches, which 
appear to interfere with his employment to a great extent.    

With respect to the criteria for the assignment of a 60 
percent rating, an October 2006 VA examination reflects that 
the veteran had no symptoms of hematemsis or melena.  There 
was no evidence of a material weight loss or anemia.  The 
veteran denied losing weight, and he has been described as 
being "well nourished" and weighing 186 pounds.  Nor is 
there any medical evidence documenting severe impairment of 
health.

The Board also observes that there are no other symptoms 
which have been medically identified or complained of by the 
veteran which would be congruent with a disability rating in 
excess of the currently assigned 10 percent.

Given the veteran's symptoms as compared to the rating 
criteria, the Board finds that these symptoms do not more 
closely approximate the 30 percent level or higher.  For the 
reasons stated, the Board finds that the veteran's GERD does 
not warrant a rating higher than 10 percent.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the November  
2006 Supplemental Statement of the Case (SSOC) and appears to 
have considered the regulation in the veteran's case. 
 Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability ratings at issue.

The Board has been unable to identify an exceptional or 
unusual disability picture with respect to any of the three 
disabilities here on appeal, and neither has the veteran.  
The record does not show that the veteran has required 
frequent hospitalizations any condition.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to his PTSD and GERD.  With 
respect to the service-connected migraine headaches, as 
discussed above, a disability rating at the 50 percent level 
for migraine headaches reflects severe economic 
inadaptability.  Any marked interference with employment is 
therefore included in the schedular criteria.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

The Board therefore has determined that referral any of the 
issues for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased disability rating for the 
service-connected psychiatric disability, 50 percent, is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to an increased rating, 50 percent, for service-
connected migraine headaches is granted, is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits. 

Entitlement to an increased rating for service-connected 
gastroesophageal reflux disease (GERD) is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


